Citation Nr: 9912270	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  97-13 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
carcinoma of the prostate, to include enlarged prostate and 
urinary frequency.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946 and from September 1946 to October 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned a noncompensable evaluation for carcinoma of the 
prostate, to include enlarged prostate, effective from 
November 7, 1996.  The veteran submitted a notice of 
disagreement (NOD) in March 1997 and the RO issued a 
statement of the case (SOC) later that month.  The veteran's 
substantive appeal was received in May1997.

In December 1997, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  

By a March 1998 rating action, the RO granted service 
connection and assigned a noncompensable rating for radiation 
proctitis with rectal bleeding as secondary to the service-
connected prostate cancer and assigned an increased rating 
for the service-connected prostate cancer to 10 percent, 
effective from November 7, 1996.  In assigning the increased 
rating for the service-connected anxiety disorder, the RO re-
characterized that disability as residuals of carcinoma of 
the prostate, to include enlarged prostate and urinary 
frequency.

As this case involves an original claim, the Board has framed 
it as shown on the preceding page.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

REMAND

The veteran contends that the residuals of the service-
connected prostate cancer are more severe than the current 
rating indicates.  The Board notes that following the initial 
grant of service connection in the rating action on appeal, 
the RO assigned a noncompensable evaluation, effective from 
November 7, 1996.  During the course of the appeal, that 
rating was increased to the current level of 10 percent, 
effective from November 7, 1996.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-"staged" ratings.  See 
Fenderson, supra.  On remand, the RO should consider a staged 
rating and explain, with applicable effective date 
regulations, any change in the evaluations during the appeal 
period.  

The disability at issue is presently rated under the 
provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 
(1998).  According to the Note following that code, if there 
has been no local recurrence or metastasis of the malignant 
neoplasm of the genitourinary system, the RO is to rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  Although the veteran was afforded 
a VA examination in March 1997, the Board finds that the 
examination was inadequate for rating purposes and the case 
must be remanded.  38 C.F.R. § 4.2.  The examination 
conducted on remand must include findings as they pertain to 
genitourinary dysfunctions, pursuant to 38 C.F.R. § 4.115a.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all private 
medical care providers who treated him 
for complaints regarding his service-
connected carcinoma of the prostate.  The 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

3.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
genitourinary examination to determine 
the nature and extent of his residuals of 
prostate cancer, to include enlarged 
prostate and urinary frequency.  The 
claims folder must be made available to, 
and reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  All 
indicated tests should be performed.  The 
examiner should indicate whether residual 
voiding dysfunction or renal dysfunction 
is more predominant.  The RO should 
provide the examiner with the criteria 
set forth in Diagnostic Code 7528 
including the residual voiding and renal 
dysfunction criteria and request that the 
examiner set forth all pertinent findings 
on examination in relationship to that 
Diagnostic Code criteria.

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  That review 
should include considering the assignment 
of staged ratings.  Any staged rating 
should include the effective date 
regulations and an explanation of the 
reason for the effective date.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board 


intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until notified.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









